PROVOSTY, J.
Plaintiff and 23 other employes of defendant, one of whom was the foreman were carrying wooden trusses weighing some 2,000 pounds from the place where these trusses had been put together to the- places they were destined to occupy in a building under construction — a distance of 40 to 70 feet. The truss was carried by means of pieces of scantling which were passed under it and were lifted by a man at each end. Plaintiff says that as he and the other men were carrying one of the trusses they stumbled upon some wooden sawhorses that stood in the way, and that the piece of scantling he was holding up struck him in the abdomen; the blow causing an inguinal hernia.
He does hot produce a single one of the 23 men to corroborate Ms story; whereas the foreman and one of the men testify that *673they did not see any fall of that kind, nor hear of any. one having been hurt, and that no sawhorses were in the way. And they say that plaintiff worked all that day with "the other men, and the next, which was a Saturday, and also the following Monday; whereas plaintiff says that from the moment of the fall he worked no more. The fact of plaintiff’s having thus continued to work is further established by the time book, and by the hotel board record, and also by the pay check testified to by the man who cashed it. Another of the workmen testifies that some time previous to this' alleged fall, plaintiff asked him to refrain from the horseplay they were in the habit of, as he (plaintiff) was not feeling well — that he had a hernia, and was suffering from it — having broken his truss. Plaintiff says he did not have this hernia previous to the fall he testifies to. The foreman says that the first he knew of plaintiff’s hernia was when plaintiff returned for work on Tuesday; that plaintiff, on being told that he could not be employed that day, as there was no work to be given, asked for his pay, saying he was not feeling very well, and would like to go home for a few days, and thereupon showed the hernia, without a word of its being of recent origin.
The decided preponderance of the medical testimony goes to further discredit plaintiff’s story. The trial judge dismissed the suit, which is under the Employers’ Liability Statute (Act No. 20 of 1914).
Judgment affirmed.